31 So. 3d 938 (2010)
Russell TRENT, Appellant,
v.
CHARLOTTE SANITATION and CNA Claims Plus, Appellees.
No. 1D09-5110.
District Court of Appeal of Florida, First District.
April 7, 2010.
Bill B. Berke, Cape Coral, and Bill McCabe, Longwood, for Appellant.
Michael E. McCabe of Miller, Kagan, Rodriguez & Silver, P.L., North Fort Myers, for Appellees.
PER CURIAM.
In this workers' compensation appeal, Claimant raises four points alleging error. We affirm the first three points without further comment; however, we reverse the fourth point, concerning the judge of compensation (JCC's) award of costs to the employer/carrier (E/C).
Following a final hearing on Claimant's petitions for benefits, the JCC ruled in favor of the E/C on all issues, and awarded the E/C costs payable by Claimant pursuant to section 440.34(3), Florida Statutes. On appeal, the E/C properly concedes the award of prevailing party costs was error because Claimant's date of accident pre-dates the October 1, 2003, version of section 440.34(3), which permits such an award. See Kaloustian v. Tampa Armature Works, Inc., 5 So. 3d 753 (Fla. 1st DCA 2009) (holding the JCC reversibly erred in applying the post October 1, 2003, version of section 440.34(3) to a claim with a pre-October 1, 2003, date of accident). Consequently, that portion of the JCC's order awarding the E/C prevailing party is reversed. In all other respects, the JCC's order is affirmed.
AFFIRMED in part and REVERSED in part.
WEBSTER, PADOVANO, and ROBERTS, JJ., concur.